       3:18-cv-03260-SEM-TSH # 36             Page 1 of 4                                              E-FILED
                                                                        Tuesday, 11 June, 2019 04:07:53 PM
                                                                              Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS

HALEY HEILMAN,                                    )
                       Plaintiff,                 )
                                                  )
       -vs-                                       )          No. 18-cv-3260-SEM-TSH
                                                  )
MAGGIE BURKE, et al,                              )
                                                  )
                       Defendants.                )

        MOTION FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S
                    FIRST SET OF INTERROGATORIES


Defendants, RACHELLE AIKEN, BEATRICE CALHOUN, JOSH EDWARDS, JACOB

GERRINGER, JUSTIN GANNON, KELBY JASMON, CHRISTOPHER LYNCH, LEGNA

VELAZQUEZ, ANNETTE VEECH, ANGEL WILSON, MARGARET BURKE, NICOLE

VEECH, CHASE GOLEASH, and TODD SEXTON, by and through their attorney, Kwame

Raoul, Attorney General of the State of Illinois, hereby move pursuant to Fed. R. Civ. P. 6(b) for

an extension of time up to and including June 25, 2019 to respond to Plaintiff’s First Set of

Interrogatories to each of the Defendants, stating as follows:

       1. Plaintiff served her First Set of Interrogatories on each of the Defendants in this

           matter on April 19, 2019.

       2. Counsel for Plaintiff agreed to extend Defendants’ deadline to respond to Plaintiff’s

           First Set of Interrogatories to June 11, 2019.

       3. Nevertheless, undersigned counsel’s schedule and workload necessitate additional

           time to prepare responses to Plaintiff’s First Set of Interrogatories. This case involves

           fourteen defendants, four of whom are either retired or no longer work for the

           Department of Corrections. One defendant is a member of the Army National Guard

           who undersigned counsel has been unable to reach since an interview prior to
3:18-cv-03260-SEM-TSH # 36             Page 2 of 4




   answering Plaintiff’s Complaint. Since May 20, 2019, when Defendants’ responses

   to Plaintiff’s First Set of interrogatories were initially due, undersigned counsel has:

   conducted six interviews of defendants or witnesses; prepared for and attended a state

   court hearing and began preparing a response to the Petitioner’s motion to dismiss;

   researched, prepared and filed motions to dismiss in two state court cases; filled a

   state court answer; filed an answer in this Court; attended a global settlement

   negotiation in a state court case; prepared for and attended a settlement conference

   with this Court and subsequently prepared settlement documents; negotiated a

   settlement and prepared settlement documents in a Human Rights Commission case;

   has been actively working on motions and discovery in a state court §1983 case and

   two cases in this Court beyond the instant case; served responses to Plaintiff’s First

   Set of Requests to Produce in the instant case; received one new state court case,

   performed initial case analysis, researched, requested records for and began preparing

   a combined motion to dismiss; received one new Civil Service Commission case,

   performed initial case analysis and requested records from the defendant; and has

   otherwise been attending to the pressing needs of his other cases.

4. Therefore, Defendants respectfully request an additional 14 days, up to and including

   June 25, 2019, to provide responses to Plaintiff’s First Set of Interrogatories.

5. This motion is not made for the purpose of undue delay, but is made in good faith for

   the purpose of completing, obtaining declarations for and serving Defendants’

   responses to Plaintiff’s First Set of Interrogatories.

6. Undersigned counsel spoke with counsel for Plaintiff pursuant to Local Rule 6.1 and

   was advised that Plaintiff does object to this Motion.
       3:18-cv-03260-SEM-TSH # 36             Page 3 of 4



               WHEREFORE, for these reasons, Defendants respectfully request that this Court

grant them an extension of time, up to and including June 25, 2019, to respond to Plaintiff’s First

Set of Interrogatories.

                                                 Respectfully submitted,


                                                 RACHELLE AIKEN, BEATRICE CALHOUN,
                                                 JOSH EDWARDS, JACOB GERRINGER,
                                                 JUSTIN GANNON, KELBY JASMON,
                                                 CHRISTOPHER LYNCH, LEGNA
                                                 VELAZQUEZ, ANNETTE VEECH, ANGEL
                                                 WILSON, MARGARET BURKE, NICOLE
                                                 VEECH, CHASE GOLEASH, and TODD
                                                 SEXTON,

                                                     Defendants,

Jeffrey Shuck, #6243882                          LISA MADIGAN, Illinois Attorney General,
Assistant Attorney General
500 South Second Street                              Attorney for Defendants,
Springfield, Illinois 62701
(217) 782-9014 Phone                             By: s/Jeffrey Shuck
(217) 524-5091 Fax                                  JEFFREY SHUCK
Email: jshuck@atg.state.il.us                       Assistant Attorney General
gls@atg.state.il.us
        3:18-cv-03260-SEM-TSH # 36            Page 4 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS

HALEY HEILMAN,                                   )
                       Plaintiff,                )
                                                 )
        -vs-                                     )           No. 18-cv-3260
                                                 )
MAGGIE BURKE, et al,                             )
                                                 )
                       Defendants.               )

                                    CERTIFICATE OF SERVICE

        I hereby certify that on June 11, 2019, the foregoing document, Motion For Extension Of
Time To Respond To Plaintiff’s First Set of Interrogatories, was electronically filed with the Clerk
of the Court using the CM/ECF system, which will send notification of such filing to the following:

Arhtur Loevy      arthur@loevy.com
Johnathan Loevy   jon@loevy.com
Julie Goodwin     julie@loevy.com
Sarah Grady       sarah@loevy.com


and I hereby certify that on the same date I caused a copy of the same to be mailed by United
States Postal Service, in an envelope fully prepaid and properly addressed, to the following non-
registered participant:

None.

                                                     Respectfully submitted,

                                                       s/Jeffrey Shuck
                                                     Jeffrey Shuck, #6243882
                                                     Assistant Attorney General
                                                     Attorney for Defendants
                                                     Office of the Attorney General
                                                     500 South Second Street
                                                     Springfield, Illinois 62701
                                                     (217) 782-9014 Phone
                                                     (217) 524-5091 Fax
                                                     Email: jshuck@atg.state.il.us
                                                     gls.atg.state.il.us
